10
Lk
aA
3
14
LZ
16
17
18
19
20
21
Ze
ao
24
25
26
27

28

hase 2:20-cr-00579-SVW Document 207-1 Filed 03/22/21 Pagelof2 Page ID#1711

DECLARATION OF TIMOTHY MASSINO

 

I, Timothy Massino, hereby declare and state as follows:

I am a special agent with the Small Business Administration,
Office of Inspector General (“SBA-OIG”). The SBA-OIG is one of the
federal agencies charged with investigating fraud related to the
Paycheck Protection Program (“PPP”) and the Economic Injury Disaster
Loan (“EIDL”) program. I am one of the agents assigned to the
investigation that resulted in the indictment and first superseding

indictment in United States v. Richard Ayvazyan, 20-579(A). I am

 

basing this declaration on my personal observations and information
obtained from various law enforcement personnel and witnesses during
the course of this investigation. As a result of my involvement in
this investigation, I know the following and could and would testify
to those facts fully and truthfully if called and sworn as a witness:

Lee In June 2020, the government opened an investigation into a

 

Los Angeles-based ring that was using stolen, fake, and synthetic
identities to fraudulently apply for benefits under the PPP and EIDL
programs, two relief programs which were enacted as part of the
Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”)
to assist businesses that had been impacted by the COVID-19 pandemic.

Dies Over the next four months, the government served over 200
subpoenas, obtaining information from federal and state agencies,
lenders, retail banks, and escrow companies, among others.

as Based on my training and experience, when planning to
execute a premises search warrant, federal law enforcement considers
the steps necessary to protect the safety of the agents who will

conduct the search.

 

 
3
14
5
16

it

ae
20
21
ae
23
24
Zo
26
Zt

28

 

 

Case 2:20-cr-00579-SVW Document 207-1 Filed 03/22/21 Page 2of2 Page ID #:1712

4. In determining what was necessary to protect officer safety
when conducting the search of SUBJECT PREMISES-4, relevant
considerations included concerns about defendants’ potential
possession of firearms and links to the “Armenian Power” gang.

Dis When executing the search warrant for SUBJECT PREMISES-4,
an FBI SWAT team made the initial entrance in order to secure the
property and ensure the safety of the searching agents. To protect
officer safety, the SWAT team disabled security cameras.

6. The presence of a tactical unit such as the FBI SWAT Team
and disabling of security cameras are commonly used methods to
protect law enforcement agents when executing warrants.

I declare under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct and that
this declaration is executed at Los Angeles, California, on March 22,

2021;

 

 

 
